Exhibit 10.1
CONSULTING AGREEMENT
          This Agreement dated this 17th day of October 2008, is executed by and
between MiddleBrook Pharmaceuticals, Inc., a Delaware corporation (“Company”),
located at 20425 Seneca Meadows Parkway, Germantown, MD 20876, and Lord James
Blyth (“Consultant”), located at Lemington Grange, Lower Lemington, Nr Moreton
in Marsh, Gloucestershire GL56 9NN England.
          WHEREAS, Company seeks to engage Consultant to accomplish the
objectives described on Exhibit A hereto;
          WHEREAS, Consultant possesses the requisite skills, training and
experience to perform the services called for under this Agreement, and wishes
to perform the services based on the terms and conditions herein; and
          WHEREAS, based on the nature of the relationship that the parties
intend to establish, Company hereby engages Consultant as an independent
consultant.
          NOW, THEREFORE, in consideration of the mutual promises and covenants
of the parties as herein contained, the parties hereto agree and contract as
follows:

1)   Company hereby engages Consultant to accomplish the objectives described in
Exhibit A hereto (the “Services”).   2)   The original term of this Agreement
shall be the 36-month period commencing on the date hereof.   3)   As
compensation for the Services to be rendered by the Consultant as contemplated
by this agreement, the Consultant has been granted an option under the Company’s
Stock Incentive Plan (“Plan”), effective on the date of this Agreement, to
purchase 470,000 shares of the Company’s common stock at an exercise price of
$1.34, which price is equal to the closing price of the Company’s common stock
on the Nasdaq Global Market on October 16, 2008, the trading date immediately
preceding the date of this Agreement. The option will have a term of three years
and will 100% vest one month prior to expiration of this Agreement if Consultant
has fulfilled his responsibilities under this Agreement. The Board may
accelerate the vesting, or terminate this Agreement prior to the vesting of such
option, at any time in its sole discretion based on a review of Consultant’s
contribution to the Company. The Board intends to review this matter at the end
of 2009.   4)   Consistent with the parties’ intent that the relationship
created by this Agreement be that of service recipient and independent
consultant, Consultant shall retain the exclusive right to control and direct
all details of the Services that Consultant performs hereunder, including where,
when and how the Services are to be performed.   5)   Consultant (and its
employees, if any) shall not be eligible to participate in any benefit programs
that Company now or hereafter maintains for its employees and, in the event
Consultant (and its employees, if any) for any reason were to become eligible to
participate in a

- 1 -



--------------------------------------------------------------------------------



 



    Company-sponsored benefit program, Consultant hereby waives any such right
to participate in the program. This waiver of any right to participate in
Company-sponsored employee benefit programs represents a material component of
the terms of compensation agreed to by these parties and is not in any way
conditioned on any representation or assumption concerning status of Consultant
(and its employees, if any) with respect to the Company as an employee or
independent consultant.   6)   For all purposes, including but not limited to
the Federal Insurance Contributions Act (“FICA”), the Social Security Act, the
Federal Unemployment Tax Act (“FUTA”), income tax withholding and any and all
other federal, state and local laws, rules and regulations, Consultant (and its
employees, if any) shall be treated as an independent consultant and not as an
employee with respect to Company.   7)   Consultant acknowledges and agrees that
Consultant shall be responsible (as a self-employed individual) for filing all
tax returns, tax declarations and tax schedules, and for the payment of all
taxes required, when due, with respect to any and all compensation earned by
Consultant under this Agreement. Company will neither pay nor withhold any
employment taxes with respect to the compensation it pays Consultant. Rather,
Company will report the amounts it pays Consultant on IRS Forms 1099, to the
extent required to do so under applicable Internal Revenue Code provisions.   8)
  Company will not reimburse Consultant for any expenses, other than those set
forth on Exhibit A, that are incurred in connection with the performance of the
Services unless otherwise agreed by Company in accordance with Paragraph 14
hereof. All expenses shall be payable by the Company within thirty (30) days of
receipt of a detailed invoice for the expenses incurred.   9)   Consultant
reserves the right to, and intends to, perform services for others, so long as
the performance of such services does not interfere with the performance of the
Services hereunder.   10)   Consultant acknowledges and agrees that, in the
course of the performance of the Services pursuant to this Agreement, Consultant
will be given access to, or come into possession of, confidential and/or
proprietary business and technical information of Company (“Confidential
Information”), which Confidential Information includes but is not limited to
(i) know-how, trade secrets, proprietary data or other proprietary and/or
confidential information, and (ii) written materials as well as information
transferred orally, visually, electronically or by other means, together with
the analyses, compilations, studies or other documents prepared by Consultant
which contain or otherwise reflect such Confidential Information. Consultant
acknowledges and agrees that it will not use, duplicate or divulge to others any
Confidential Information except in connection with the performance of the
Services under this Agreement. Consultant agrees that Consultant shall in no way
utilize any such Confidential Information for the gain or advantage of
Consultant (other than in Consultant’s performances of the Services hereunder)
or any person or entity other than Company, or to the detriment of Company.
Consultant agrees that Consultant shall not remove or copy any data, research,
memoranda, reports, records, documents, publications, journals, diaries,
computer programs, files, information contained in files, or other information
or material pertaining to the business, research, or technology of the Company,
including materials embodying or reflecting the

- 2 -



--------------------------------------------------------------------------------



 



    Confidential Information (whether prepared by Consultant or others on behalf
of the Company) (the “Materials”), without the express written consent of
Company, which in all events shall be considered to be the owner and possessor
of all Materials. Upon a termination of this Agreement, or at such earlier date
as Company may request, Consultant shall deliver forthwith to Company all
Materials (including all extracts, abstracts, copies, or portions thereof) which
are then in Consultant’s possession or control. The obligations of this
Paragraph 10 and Paragraphs 11 and 12 shall survive the termination of this
Agreement.   11)      (a) Consultant acknowledges and agrees that, as part of
Consultant’s engagement with Company, Consultant is expected to make new
contributions of value to the Company and agrees to promptly disclose to Company
any and all ideas, inventions, discoveries, works of authorship, writings,
computer software programs, know-how, processes, formulas, codes, technical
data, drawings, flow charts, prototypes, manufacturing methods, cell lines,
biological materials, probes, sequences, improvements or revisions
(collectively, “Discoveries”), whether subject to or available for copyright,
patent, registration or other protection as intellectual property or not, which
Consultant may make, devise, conceive, create, design, invent, develop or
discover, either solely or jointly with another or others, during Consultant’s
engagement by Company, whether at the request or upon the suggestion of Company
or otherwise, which (i) stem from his work for Company; (ii) were created using
Company facilities, equipment, or resources, Company personnel, or during any
time it is performing services for Company; (iii) come about as a result of
Consultant’s access to Confidential Information; or (iv) relate to, or are
capable of use in connection with, any business of the Company, or any services,
programs or products offered, used, sold or being developed by the Company at
the time Consultant creates or develops such Discoveries. Any and all of the
foregoing shall belong solely exclusively to Company and, to the extent it is
copyrightable material, shall be deemed to be “works made for hire,” and the
Company shall be deemed the author or creator thereof. Consultant shall promptly
disclose all Discoveries to Company.

     (b)   To the extent any Discovery does not constitute a “work made for
hire” under applicable law, Consultant shall assign to Company, and hereby does
so assign, all Discoveries, and assigns the right to obtain patents, copyright
or other registrations on any and all such Discoveries in any or all countries
in Consultant’s name or otherwise.        (c)   Company and Consultant agree
that because of the unique nature of Company’s business, products and services,
Consultant shall not voluntarily or involuntarily, for any cause or reason
whatsoever:

  i.   Use any of the Confidential Information to create, promote, encourage or
assist in the formation or operation of any business;     ii.   Use, publish or
distribute information learned about Company’s customers through Consultant’s
relationship with Company; or     iii.   Impart, disclose or otherwise
communicate to any other person, other that one currently employed by Company,
any information concerning the Confidential Information.

- 3 -



--------------------------------------------------------------------------------



 



     (d)   Consultant will execute and deliver, from time to time after the date
hereof, upon Company’s request, such further conveyance instruments, and take
such further actions, as may be necessary or desirable to evidence more fully
the transfer of ownership of all the Discoveries to Company, or the original
ownership of all the Discoveries on the part of Company, to the fullest extent
possible, including without limitation (i) executing, acknowledging, and
delivering any affidavits or documents of assignment and conveyance regarding
the Discoveries, (ii) providing testimony in connection with any proceeding
affecting the right, title, interest, or benefit of Company in or to the
Discoveries, and (iii) performing any other acts deemed necessary to carry out
the intent of this Agreement.        (e)   In order to effectuate the provisions
of this Paragraph 11, Consultant hereby names and irrevocably constitutes and
appoints Company, with full power of substitution, as Consultant’s true and
lawful attorney-in-fact to exercise Company’s rights pursuant to this
Paragraph 11.

12)   Without limiting the generality of Paragraph 11(d), upon the request of
Company, whether or not made during the period of Consultant’s engagement with
Company, Consultant shall assist Company in any way necessary, including, but
not limited to executing documents, to accomplish the following, in any or all
countries, with respect to any and all Discoveries; (a) to file for and/or
obtain a patent or patents, copyright registration or copyright registrations,
trademark, trade name, domain name or similar registration, or other means
established for the protection of intellectual property in the Discoveries, in
the United States or any other country; and (b) to protect and enforce Company’s
rights in the Discoveries.   13)   This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware. Any
and all disputes arising out of, relating to the performance of the Services
contracted for under, this Agreement shall be settled by arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association, or any successor thereto then prevailing. Such arbitration shall be
final and binding upon the parties, and shall be the sole and exclusive remedy
of the parties with respect to any dispute arising out of, relating to, or
resulting from the interpretation of the terms of this Agreement, or any breach
thereof. The costs of such arbitration shall be borne equally by the parties.
Notwithstanding the foregoing provisions of this Paragraph 13 to the contrary,
matters in which an equitable remedy or injunctive relief is sought by a party,
shall not be required to be submitted to arbitration, if the party seeking such
remedy or relief objects thereto, but instead shall be submitted to a court of
law having appropriate jurisdiction. This Paragraph 13 shall survive the
termination of this Agreement.   14)   This Agreement between the parties shall
constitute the entire written agreement between the parties, and shall supersede
any and all agreements or understandings in effect between the parties hereto.
Neither this Agreement nor Exhibit A hereto may be modified except by written
agreement executed by the parties hereto.   15)   Each provision of this
Agreement shall be treated as a separate and independent clause, and the
unenforceability of any one clause shall in no way impair the enforceability of
any of the other

- 4 -



--------------------------------------------------------------------------------



 



    clauses herein. Moreover, if one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to scope,
activity, subject or otherwise so as to be unenforceable at law, such provision
or provisions shall be construed by the appropriate judicial body by limiting or
reducing such provision or provisions, so as to be enforceable to the maximum
extent comparable with the applicable law as such law shall then be.   16)   No
breach of any provision hereof can be waived unless in writing. Waiver of any
breach of any provision hereof shall not be deemed to be a waiver of any other
breach of the same, or any other provision.   17)   All notices, demands or
other communications to be given or delivered under or by reason of the
provisions of this Agreement shall be in writing and shall be deemed to have
been given upon the earlier of: (i) when delivered personally to the recipient,
(2) two days after being sent to the recipient by reputable overnight courier
services (charges prepaid), or (3) when sent to the recipient by facsimile
transmission (and receipt is confirmed by the facsimile operator). Such notices,
demands and other communications shall be sent to each Party at the address
and/or facsimile number indicated below, until further notice by either Party:

         
 
  MiddleBrook Pharmaceuticals, Inc.   Lord James Blyth
 
  20425 Seneca Meadows Parkway   Lemington Grange
 
  Germantown, Maryland 20876   Lower Lemington
 
  Attention: General Counsel   Nr Moreton in Marsh
 
  Facsimile: (301) 944-6700   Gloucestershire GL56 9NN
 
      England
 
      Facsimile:

18)   This Agreement may be executed in any number of counterparts and by
different parties to this Agreement on separate counterparts, each of which,
when so executed, shall be deemed an original, but all such counterparts shall
constitute one and the same agreement. Any signature delivered by a party by
facsimile transmission shall be deemed to be an original signature to this
Agreement.

[signatures on following page]

- 5 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the
day and year first above written.

              MIDDLEBROOK PHARMACEUTICALS, INC.   CONSULTANT  
 
           
By:
  /s/ John S. Thievon
 
John S. Thievon   /s/ Lord James Blyth
 
Name: Lord James Blyth    
 
  President & CEO        

- 6 -



--------------------------------------------------------------------------------



 



Exhibit A
Description of Services to be Performed by Consultant
Under a Consultant Agreement Entered into by the Parties
Capitalized terms used herein and not otherwise defined shall have the meanings
ascribed thereto in the Consulting Agreement between the parties.
Description of Services:
Generally, providing assistance to the CEO on commercialization of the Company’s
research and development efforts. In this regard, the Consultant will
(i) establish a working relationship with the Company’s current CEO,
(ii) provide strategic guidance to Company’s development team in late-stage
development and commercialization tactics, and (iii) provide broad leadership on
the board of directors to ensure alignment with management and a successful
company. In this role, Consultant shall have no specific executorial authority
or responsibilities.
Consultant shall devote three to four days surrounding each in person board of
director’s meeting. Both parties understand that the time commitment is not firm
and the most important element of this Agreement is successful discharge of the
above responsibilities. Company shall reimburse Consultant for all reasonable
travel expenses incurred in connection with Consultants performance of the
Services.

- 7 -